DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it fails to include the required definition in which at least one of R4, R5 and R6 represents -X2-R7 where X2 represents *-CO-O-, *-O-CO- or *-O-CO-O-, and * represents a bonding site to the benzene ring, and R7 represents a hydrocarbon group including a cyclic hydrocarbon group having 3 to 18 carbon atoms which may have a substituent, and -CH2- included in the hydrocarbon group may be replaced by -O-, -S-, -SO2- or -CO-. The abstract also includes a phrase that can be implied, i.e. “Disclosed are”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “(the cyclic” and “substituent)”. The parentheses should be omitted.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/684,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to sulfonium salts of carboxylic acids of formula (I). Formula (I) of ‘945 when defined as: m1, m2, and m3 are 1, R1 is bonded at the para-position or meta-position with respect to the bonding site of S+ on the benzene ring and represents a fluorine atom, a trifluoromethyl group or an alkyl group having 1 to 6 carbon atoms and -CH2- may be replaced by -O- or -CO-, R2 and R3 are bonded at the para-position or meta-position with respect to the bonding site of S+ and both represent an alicyclic hydrocarbon group having 3 to 10 carbon atoms and a -CH2- is replaced by -O- and another -CH2- is replaced by -CO- encompasses formula (I) of instant claim 1 when m1 is 1 where R1 is a halogen atom, an alkyl fluorine group having 1 carbon atom or a hydrocarbon group having 1 to 10 carbon atoms and -CH2- may be replaced by -O- or -CO-, R4 is a hydrogen atom, m2 and m3 are 1, R2 and R3 are bonded to each other to form a single bond, R5 and R6 are -X2-R7 where X2 is *-CO-O- or *-O-CO- and R7 is a hydrocarbon group including a cyclic hydrocarbon group having 3 to 10 carbon atoms. Claims 2-4 and 6-8 of ‘945 encompass instant claims 3-9 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, a Notice of Allowance was mailed May 2, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (U.S. 2017/0329227) as evidenced by Utsumi et al. (U.S. 2010/0015555).
Ohashi et al. teaches a sulfonium compound having the following formula (1) [0039]:

    PNG
    media_image1.png
    212
    374
    media_image1.png
    Greyscale
[0039] wherein p and q can be 0, and r can be 1 wherein R3 can be a cyclic monovalent hydrocarbon group which may contain a heteroatom which includes a radical containing a heteroatom such as oxygen may intervene between carbon atoms, so that the group may contain an ester bond [0040] which is a known substituent for triphenylsulfonium compounds as evidenced by Utsumi et al. with the following formula (b1-1c-2):

    PNG
    media_image2.png
    254
    378
    media_image2.png
    Greyscale
(Utsumi [0307]) which is equivalent to formula (I) of instant claims 1 and 2 when m1 to m3 are 0, R4 is -X2-R7 where X2 is *-O-CO- and R7 is a hydrocarbon group including a cyclic hydrocarbon group having 10 carbon atoms, and R5 and R6 are hydrogen atoms. Ohashi et al. also teaches an object of the invention is to provide a resist composition capable of forming a resist film which is improved in resolution, LWR, MEF and CDU when processed by DUV lithography and EUV lithography [0009]. Although Ohashi et al. does not teach a specific example of formula (1) as defined above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Ohashi as evidenced by Utsumi and arrive at the instant claims through routine experimentation based on the substitution of equally suitable groups for the sought invention in order to achieve the desired properties disclosed therein.
	With regard to claims 3 and 4, Ohashi et al. teaches the sulfonium compound exerts a satisfactory acid diffusion control (or quencher) function [0022]. Ohashi et al. also teaches another embodiment of the invention is directed to a resist composition comprising (A) an acid diffusion inhibitor in the form of a sulfonium compound having formula (1) as an essential component, (B) an organic solvent, (C) a base resin, and (D) a photoacid generator. If necessary, the resist composition may further comprise (E) a nitrogen-containing compound, and (F) a surfactant which is insoluble or substantially insoluble in water and soluble in alkaline developer and/or a surfactant which is insoluble or substantially insoluble in water and alkaline developer (hydrophobic resin) [0055].
	With regard to claim 5, Ohashi et al. teaches the base resin used in the resist composition preferably contains a polymer comprising recurring units having an acid dissociable group [0059] such as the following:

    PNG
    media_image3.png
    113
    110
    media_image3.png
    Greyscale
[p 13] wherein R4 is hydrogen or methyl [0060] which is equivalent to formula (a1-2) of instant claim 5 when Ra5 is a hydrogen atom or methyl group, La2 is -O-, Ra7 is an alkyl group having 1 carbon atom, n1’ is 1, and n1 is 0.
	With regard to claim 6, Ohashi et al. teaches photoacid generator (D) may include the following:

    PNG
    media_image4.png
    99
    211
    media_image4.png
    Greyscale
[0118] which is equivalent to an acid generator including a salt represented by formula (B1) of instant claim 6 when Qb1 and Qb2 are fluorine atoms, Lb1 is a divalent saturated hydrocarbon group having 3 carbon atoms in which one -CH2- is replaced by -O- and a second -CH2- is replaced by -CO-, and Y is a methyl group.
	With regard to claim 8, Ohashi et al. teaches suitable polymeric surfactants may comprise the following repeating unit [0141]:

    PNG
    media_image5.png
    162
    130
    media_image5.png
    Greyscale
[0141] wherein Re1 is hydrogen, fluorine, methyl, trifluoromethyl, Le is  —C(═O)—O—, —O—, or —C(═O)—R.sup.e11—C(═O)—O— wherein Re11 is a C1-C10 straight, branched or cyclic alkylene group, and Re2 is hydrogen or a C1-C20 straight, branched or cyclic alkyl or fluoroalkyl group, or two Re2 in a common monomer may bond together to form a ring with the carbon atom to which they are attached [0142-0145] which is equivalent to a resin including a structural unit having a fluorine atom of instant claim 8.
	With regard to claim 9, Ohashi et al, teaches the resist composition is applied onto a substrate by a suitable coating technique such as spin coating. The coating is prebaked on a hot plate. Through a mask with the desired pattern placed over the resist film, the resist film is exposed to high-energy radiation. The resist film is then baked (PEB). Thereafter the resist film is developed with a developer in the form of an aqueous base solution [0151].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (U.S. 2017/0329227) as applied to claim 4 above, and further in view of Sakamoto et al. (U.S. 2016/0200702).
With regard to claim 7, Ohashi et al. teaches a sulfonium salt of sulfonic acid having a nitrogen-containing substituent may be used as component (E). This compound is a so-called photo-degradable base which functions as quencher in the unexposed region, but loses quencher ability through neutralization with the acid generated by itself, in the exposed region. The use of photo-degradable base is effective for enhancing the contrast between exposed and unexposed regions [0135] but does not explicitly teach a salt generating an acid having an acidity lower than that of an acid generated from the acid generator.
However, Sakamoto et al. teaches a “quencher” has the property that it can trap an acid, especially an acid generated from the acid generator by applying a radiation.
Examples of the quencher include a basic nitrogen-containing organic compound and a weak acid salt [0557-0558] such that the weak acid salt is usually lower in acidity than the acid generator [0562] and a specific example includes the following:

    PNG
    media_image6.png
    174
    402
    media_image6.png
    Greyscale
[0566] which is equivalent to a salt generating an acid having an acidity lower than that of an acid generated from the acid generator based on page 32 of the instant specification. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Ohashi et al. teaches sulfonium salt quenchers usable in the resist composition of the invention and Sakamoto et al. teaches known quenchers having an acidity lower than the acid generated from the acid generator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ohashi et al. to include the specific quencher of Sakamoto et al. through routine experimentation and arrive at the instant claims with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Co-pending applications 16/874,079 (U.S. 2020/0363720), 16/889,978 (U.S. 2020/0385343), and 16/889,959 (U.S. 2020/0387069) qualify as double patenting over at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722